Citation Nr: 1739808	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from July 1979 to June 1980.  Unfortunately, he passed away.  The Board is grateful for the Veteran's service to our nation and extends its condolences to the Veteran's spouse and family members.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In July 2012, the Board remanded the above mentioned claim to the Agency of Original Jurisdiction (AOJ) for further development.  The record reflects substantial compliance with those remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).  

The Board previously denied this claim on June 1, 2015. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). On September 15, 2016, the Court issued a memorandum decision affirming the Board's decision.  However, the Veteran died while the appeal was pending before the Court. See Briley v. Shinseki, 25 Vet. App. 196 (2012) (holding that, when an appellant dies during the pendency of an appeal and there is no eligible party for substitution, there is no case or controversy before the Court and the appeal should be dismissed for lack of jurisdiction); Breedlove v. Shinseki, 24 Vet. App. 7, 21 (2010) (per curiam order) ("[W]hen a veteran has died while an appeal is pending [at the Court], no one seeks substitution or the person seeking substitution is not an eligible accrued-benefits claimant, then Board vacatur and dismissal of the appeal would be the appropriate action.").  The above mentioned appellant moved to substitute herself as the spouse, but the Secretary denied the claim because there was no evidence at that time that the Veteran divorced his first wife.  As a result, on May 4, 2017, the Court ordered the withdrawal of the September 25, 2016, memorandum decision, vacated the Board decision, and dismissed the appeal before the Court.  Since then, Appellant has submitted adequate proof that the Veteran divorced his first prior to marrying Appellant.  Therefore, this case may proceed with adjudication. 


FINDING OF FACT

The Veteran's current back disability is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VCAA notice was provided in December 2007.  The Veteran was also provided a VA examination in February 2008 at which time the examiner reviewed the Veteran's past medical history, recorded his complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions.  Therefore, the VA examination report is adequate for rating purposes.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Relevant in-service and post-service medical records were also obtained.  No outstanding evidence has been identified which could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met. 

II. Service Connection

The Appellant  contends that the deceased Veteran was entitled to service connection for a back disability.  Service connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if they manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39. 

The Board thoroughly reviewed the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  After reviewing all the evidence, the Board finds that the preponderance of the evidence is against the claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (finding it is the Board's duty to assess the credibility and weight of all the evidence and determine its probative value).

Prior to his death, the Veteran was diagnosed with lumbar myositis and mild spondylosis (a form of osteoarthritis).  Service treatment records from 1980 include several back related complaints from January to March.  Thus, this case centers on whether there is a causal link between the in-service complaints and the diagnosed conditions.  After a thorough review, the Board finds there is not.

The Veteran's service records include a July 1979 enlistment examination report which revealed that his spine was normal.  In mid-January 1980, the Veteran was seen with a four day history of back pain and spasms.  X-rays of the lumbar spine were negative.  The physician assessed mild paravertebral muscle sprain and assigned the Veteran a profile restricting physical training (PT) for two weeks.  When seen in late January 1980, the Veteran had decreased spasms, but with continued low back pain.  Valium and another medication were continued and the physician assessed resolving low back strain.  Later, the May 1980 separation examination revealed a normal clinical evaluation of the spine and the Veteran denied recurrent back pain on his separation report of medical history. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."38 C.F.R. § 3.303(b) ("This rule does not mean that any manifestation of joint paint...will permit service connection of arthritis...first shown as a clearcut clinical entity, at some later date."); 38 C.F.R. § 3.307(a)(3).  Here, the record does not adequately support a finding of chronicity in service; to the contrary, the Veteran denied any recurrent back pain on the separation report of medical history which indicates that his condition resolved since his last complaint in March 1980.  This is supported by the fact that he complained of, and sought treatment for other ailments between March and May 1980, including a "dry cough," an injury to his right ring finger, an injury to his thigh, and a bald spot on his head, but not his back.  These facts weigh against a finding of chronicity as they show that he no longer had back issues.  Furthermore, there was no diagnosis of the current back disabilities within one year after discharge.  Therefore, presumptive service connection based on chronicity shown as such in service, or within the presumptive period, is not warranted. 

When, as here, chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Appellant failed to meet the burden in this case.  The first post-service evidence of similar complaints, treatment or diagnosis of symptomatology is a VA emergency room medical record dated September 7, 2006-more than 26 years after discharge.  The September record reveals that the Veteran had fallen two days prior and injured his back.  X-rays taken showed evidence of muscle spasms and spondylosis.  There was no evidence of paraspinal masses or abnormal calcifications.  As noted by the February 2008 VA examiner, prior to 2006, the Veteran had no medical history of back pain or back injury during service or since service.  

While the Veteran competently reported that he suffered from back pain since 1980, the Board does not find his statements credible.  Competency is distinguishable from weight and credibility.  Competency is a legal concept determining whether evidence may be heard and considered by the trier of fact; weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Credibility means worthiness of belief or plausibility.  The Board may consider many factors when assessing the credibility and weight of lay evidence, including lay statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999) (explaining that the Board may consider the appellant's self-interest when determining credibility and weight); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (noting that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence).  The Board may also weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

In this case, the Veteran's assertion that he had back pain since service is inconsistent with his service treatment records showing that his last back related complaint was in March 1980.  Thereafter, the Veteran sought treatment for other ailments before his June 1980 separation, including a "dry cough," an injury to his right ring finger, an injury to his thigh, and a bald spot on his head, but not his lower back.  Also, it is inconsistent with his separation report of medical history in which he expressly denied back pain, but endorsed other conditions including broken bones and mental issues. 

The Board cannot ignore that the medical evidence of record, which begins with records dated August 2003, does not show any back related complaints until September 7, 2006.  During that visit, the Veteran self-reported that he injured his back in a fall from two days prior, but made no mention of any longstanding back problems.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence was more probative than history as reported by the claimant).  Notably, the Veteran did not disclose the September 2006 fall to the February 2008 VA spine examiner, but did mention the in-service treatment.  This is indicative of the Veteran's self-interested desire to create a temporal link to service and eliminate any other possible causes of his back condition.  Further, the problem list on the September 7th report notes treatment for a variety of issues, including calluses, a laceration, diarrhea, and decreased libido, but none of which are related to his back.  The absence of contemporaneous medical evidence for 26 years, despite the Veteran's aptness to seek medical treatment for numerous other medical issues, further discounts the credibility of his statements regarding continuity of symptomatology.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  

Finally, this is not a case where the Veteran was not aware of the procedures for filing a claim for benefits.  The Veteran filed claims for service connection benefits in October 1980, September 2006, and April 2007 (claim to reopen).  If the Veteran had back related ailments since service, there has been no plausible explanation as to why he did not include them in his earlier applications for service connection.  The Court has held that absence of certain evidence may be pertinent if it tends to disprove (or prove) a material fact.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (quoting Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) ("[T]he definition of evidence encompasses 'negative evidence' which tends to disprove the existence of an alleged fact...").  In this case, the repeated absence of a claim for a back condition for almost three decades, during which time the Veteran filed service connection claims for several other disorders, gives rise to a legitimate negative inference that he did not experience back pain and spasms during those periods.  In sum, the preponderance of the evidence demonstrates that the Veteran did not suffer continued symptoms of back pain or back spasms since service; therefore, presumptive service connection is not warranted and service connection for a back disability may not be established based on chronicity in service or continuity of symptomatology since service. 

The Veteran was afforded a spine examination in February 2008.  He reported that he injured his back while lifting heavy equipment during service.  He also reported falling down stairs about six months after separation from service while working for a private employer, but, as previously mentioned, did not disclose the September 2006 fall.  He indicated that he had been using a Transcutaneous Electrical Nerve Stimulation (TENS) unit for treatment and that his condition was worsening.  X-rays also showed mild spondylotic changes of the spine.  The examiner diagnosed lumbar myositis and mild spondylosis of the spine.  The examiner opined that the Veteran's low back conditions were less likely than not caused by his active service reasoning that there was no evidence of low back problems on service discharge and no indication of low back pain for more than 20 years after separation from service, and only after a fall in September 2006. 

The Board finds the VA examiner's opinion highly probative of the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The examiner detailed the Veteran's in-service injury, as well as his record of back issues, including the September 2006 fall that was unreported by the Veteran.  The examiner also considered the Veteran's assertion that his back problems were due to an in-service injury, as well as his lay history of experiencing back pain since that time.  The examiner reviewed the Veteran's claims file and reported his symptomatology thoroughly.  He also considered the injuries that the Veteran reported experiencing several months after separation from service, as well as in 2006. 

While the Board acknowledges the contention that the Veteran's back disability was related to service, both the Veteran and Appellant lack the necessary knowledge, training and expertise to render an opinion as to its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).   Moreover, as previously discussed, the Board does not find the Veteran's assertions to be credible, and there is a persuasive VA medical opinion weighing against his claim.  In sum, there is insufficient probative medical evidence showing that the Veteran's back disability was related to service.

For these reasons, the preponderance of the evidence is against the claim; thus, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   Accordingly, the claim for entitlement to service connection for a back disability is denied.


ORDER

Entitlement to service connection for a back disability is denied. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


